Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Desousa (US 6,990,841) discloses a spinning method (Fig. 7) comprising: supporting a supported portion (center of 15) of a cylindrical work (15) by a work supporting portion (11c: 270); pressing a first roller (121) of a spinning head (121 and 122 makes up a spinning head) against a processed portion (16) of the work while revolving the first roller; and performing a forming process that points a tube axis (longitudinal axis of the workpiece) of the processed portion of the work in a given direction (direction of forming i.e. radially) by pressing the first roller and a second roller (122) in which a plane of revolution (see Fig. 7: plane of rotation of 122 and 121 are different) thereof is provided in a different position (see “n” i.e. difference in position), in a rotational axis direction (25) of a spindle (150) of the spinning head, than a plane of revolution of the first roller, while revolving (210 rotates 174 and 150 therefore the rollers 122 and 121) the first roller and the second roller, and moving the work supporting portion relative to the spinning head or moving (rollers moved by 190 is brought to the workpiece to be formed) the spinning head relative to the work supporting potion, while the first roller and the second roller work in cooperation with each other to retain (while forming, the workpiece is retained between the rollers by the pressure of the rollers) the work, wherein the spinning head includes a main shaft supported horizontally (Column 10, Lines 46 — 61; although not explicitly disclosed the structure described requires the rollers to rotate but it is not and a housing (250) attached to the main shaft (Column 9, Lines 35 — 37; Figures 11B — 11D, Item 250) and rotatable around an axis of the main shaft (Column 10, Lines 46 — 61; state of the rotation of the rollers and it is interpreted that this would be done just as shown by the embodiment in Figure 7 since this is one of the few possibilities shown by the disclosure).
Desousa does not disclose an annular face plate is fixed to the housing perpendicular to the axis of the main shaft. It is noted that that Desousa does show of a structure to which the rollers protrude and the prior art below is used to show how this is a faceplate.
Desousa does not disclose a slider is arranged on the faceplate to move ina radial direction of the faceplate, the slider rotatably supporting one of the first roller or the second roller
lrie (US 8091396) teaches of a housing (Figure 3(a) shows a housing; The interpretation is taken that 32 defines a housing as it can hold elements in side of it such as those which connect to drive element 32) that has a faceplate (Figure 3(b) shows the faceplate on the housing) running perpendicular to an axis of rotation of the housing (Figure 3(b) and 3(a), it is seen that the defined faceplate runs up and down where the rotation axis goes horizontally/perpendicular to the face plate) and a slider on the faceplate to move in a radial direction of the flaceplate (Figure 3(b) the slider is the rod that connects to the rollers 21 — 23 and it is seen the rod moves back and forth along the annular faceplate which is therefore a radial direction) where the slider rotatably supports rollers (Figure 3(b); Column 3, Lines 53 — 67 > Column 4, Lines 1 — 6). It would have been obvious to a person having ordinary skill in the art before the effective filing 
However, the prior arts do not disclose or render obvious a spinning method comprising "...wherein the slider moves in the radial direction of the face plate by pivoting a slide ring which rotates about a predetermined rotation axis…" as set forth in claim 1. Neither the prior arts above nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 1-7 are deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        

/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799